Citation Nr: 0027666	
Decision Date: 10/19/00    Archive Date: 10/26/00	

DOCKET NO.  99-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from April 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

When the veteran filed VA Form 9, in December 1998, he 
checked the block indicating that he desired to have a 
hearing before a Member of the Board at the local VA office.  
Although he also submitted a statement indicating that he 
desired a hearing before a hearing officer, and he failed to 
report for that scheduled hearing, there is no indication 
that he has withdrawn his request for a hearing before a 
Member of the Board at the RO.

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
hearing before the Board at the RO.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran unless he is 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



